DETAILED ACTION
This Office Action is in response to application 16/344,016 filed on April 22, 2019 and preliminary amendment filed on April 22, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-24 are canceled and claims 25-41 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 06/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites both a period and a semi colon at the end of line 8.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input component, configured to receive” in claims 33 and 41, “the judging unit determines” in claims 33 and 41, and “the output component is especially configured to prompt” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 33, 38 and 41 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 33 recites the limitation "the determining unit" in line 10 and “the judging unit in line 11.  There are insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitation "the determining unit" in line 10 and “the judging unit in line 11.  There are insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-41 are rejected under 35 U.S.C. 103 as being unpatentable over Margadoudakis et al. U.S. Pub. Number 2016/0379205, in view of Dadu et al. (Dadu) U.S. Pub. Number 2015/0381609.
Regarding claim 25; Margadoudakis discloses a security verification method, comprising:
 monitoring, by a first device, a pairing status of the first device and a second device and/or a wearing status of the first device (fig.2, para [0083] strap sensors 216 can include various electronic, mechanical, electromechanical, optical, or other devices that provide information as to whether wearable device 200 is currently being worn; para. [0114] wearable device 100 can determine whether it is currently paired with a host device 102 that is capable of making phone calls. If not, wearable device 100 can alert the user at block 906. The user can take corrective action, such as getting within range of host device 102, turning host device 102 on, etc.);
receiving, by the first device, a user operation instruction, wherein the user operation instruction comprises information about an interface operated by a user (para. [0012] the wearable device can, upon request, provide a selected subset of the received user account data to a checkpoint device (which can be any electronic device capable of reading account data provided by the wearable device)…the selection can be based on input from the user; for instance, the user can operate a user interface of the wearable device to select an account); 
(para. [0060] wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn; para. [0225] control 2702 can be unavailable (e.g., the virtual button can be omitted from the interface, or the button can be presented with visual indicia to indicate that it is inactive, such as being "grayed out");
locking the interface if the first device is in an insecure state; or responding to the user operation instruction if the first device is in the secure state (para. [0060] wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn; para. [0075] control 2702 may be available only when wearable device 100 is in a verified session with host device 102; at other times, control 2702 can be unavailable (e.g., the virtual button can be omitted from the interface, or the button can be presented with visual indicia to indicate that it is inactive, such as being "grayed out");
wherein the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure state, or duration between a moment at which the user operation instruction is received and a moment at which a security verification function of the first device is enabled for the first time (para [0222] a verified session can be established, e.g., in the manner described above (a user unlocking host device 102 while wearing wearable device 100 in close proximity to host device 102)…a user to establish a verified session on demand, e.g., by operating a user interface control on host device 102 or wearable device 100 to initiate establishment of a verified session. In some instances, the on-demand process can include user confirmation; for example, host device 102 can prompt the user to enter a passcode or other sign-in credential to establish the verified session without actually entering a locked state).

Margadoudakis does not disclose, which Dadu discloses determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state (Dadu: para. [0039] the wear status indicator module determines whether the device is being worn 440. If so, then the user is authenticated 450. If not, then the timer is started 460 to provide a limited time for the wear status indicator to determine that the device is being worn 470, such as … the wear status indicator determines that the device is being worn prior to the expiration of the timer, then the user is authenticated 450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Margadoudakis to provide wearing status and/or the pairing status within the verification time window, as taught by Dadu. The motivation would be to enable authentication of the user when the wear status indicator indicates that the wearable electronic device is being worn within a predetermined time period to prevent unauthorized access to personal electronic device functions by denying authorization when the wearable electronic device is not worn.

Regarding claim 26; the combination of Margadoudakis and Dadu discloses the method according to claim 25, wherein the determining, by the first device based on the wearing status or the pairing status within the verification time window, whether the first device is in a secure state specifically comprises: if the first device is in a worn state within the verification time window, determining that the first device is in the secure state (Dadu: para [0033] sensing of a biometric characteristic by the sensor 410, the security module can determine whether there is a match with a stored biometric characteristic of an authorized user 420. If not, then the user is not authenticated 430. If so, then the wear status indicator module determines whether the device is being worn 440. If so, then the user is authenticated 450). The rationale to combine Margadoudakis and Dadu is the same as claim25.

Regarding claim 27; the combination of Margadoudakis and Dadu discloses the method according to claim 25, wherein the determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state specifically comprises: if the first device is in a paired state within the verification time window, determining whether a pairing object of the first device has changed (Dadu: para [0062] the wearable electronic device further comprises a timer to enable authentication of the user when the wear status indicator indicates that the wearable electronic device is being worn within a predetermined time period following the sensing of the biometric information by the user authentication sensor) and 
if the pairing object of the first device remains unchanged, determining that the first device is in the secure state; or if the pairing object of the first device has changed, determining that the first device is in the insecure state (Margadoudakis: para. [0142] when a user enters a passcode (or other login credentials) into host device 102 while wearing wearable device 100 (e.g., while wearable device 100 is in close proximity to host device 102), host device 102 can alert wearable device 100 to a sign-in event. In response to the sign-in event, wearable device 100 and host device 102 can establish a verified communication session, which can include establishing a session key). The rationale to combine Margadoudakis and Dadu is the same as claim25.
Regarding claim 28; the combination of Margadoudakis and Dadu discloses the method according to claim 25, wherein the determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a secure state specifically comprises: if the first device is in a non-worn state and a paired state within the verification time window, determining whether a pairing object of the first device has changed (Margadoudakis: para [0190] a wearable device, e.g., wearable device 100, can initially be in unworn/unconnected state 2202. In this state, wearable device 100 is not being worn by a user…and is also not connected to (e.g., paired and/or communicating with) any host device; Margadoudakis: para. [0191] if wearable device 100 detects that the user has put it on (event 2208), and transition to unworn/connected state 2206 can occur if wearable device 100 establishes communication (e.g., initial pairing or re-establishing a previous pairing) with a host device); and 
if the pairing object of the first device remains unchanged, determining that the first device is in the secure state; or if the pairing object of the first device has changed, determining that the first device is in the insecure state (Margadoudakis: fig. 21, para [0193] when wearable device 100 is in worn/connected state 2220, it can determine whether it is in close proximity to the host device (e.g., host device 102) with which it is in communication. Detection of close proximity… can allow wearable device 100 to transition to trusted state 2224; para [0194] wearable device 100 can leave verified state 2228 in response to a take-off event 2230).

Regarding claim 29; the combination of Margadoudakis and Dadu discloses the method according to claim 25, wherein the determining, by the first device based on the wearing status and/or the pairing status within the verification time window, whether the first device is in a (Margadoudakis: para [0190] a wearable device, e.g., wearable device 100, can initially be in unworn/unconnected state 2202. In this state, wearable device 100 is not being worn by a user…and is also not connected to (e.g., paired and/or communicating with) any host device);
 obtaining, by the first device, information about a current pairing object, and determining, based on the information about the current pairing object, whether a pairing object of the first device has changed (Margadoudakis: para [0195] Other events…can also cause wearable device 100 to exit verified state 2228 and return to a different state); and
 if it is determined that the pairing object of the first device has changed, determining that the first device is in the insecure state; or if it is determined that the pairing object of the first device remains unchanged, determining that the first device is in the secure state (Margadoudakis: para [0191] From unworn/unconnected state 2202, wearable device 100 can transition to either worn/unconnected state 2204 or unworn/connected state 2206… if wearable device 100 detects that the user has put it on (event 2208), and transition to unworn/connected state 2206 can occur if wearable device 100 establishes communication (e.g., initial pairing or re-establishing a previous pairing) with a host device, e.g., host device 102 (event 2210)).

Regarding claim 30; the combination of Margadoudakis and Dadu discloses the method according to claim 29, wherein the obtaining, by the first device, information about a current pairing object specifically comprises: prompting, by the first device, a pairing reminder message, wherein the pairing reminder message is used to prompt the user to trigger a current pairing second device to establish a wireless connection to the first device (Margadoudakis: para [0161] a user may turn on a display or other interface of host device 102, which can trigger host device 102 to present a sign-in prompt, e.g., prompting the user to enter a passcode, and the user can respond to the prompt); 
establishing, by the first device, a wireless connection to the current pairing second device, and receiving the information that is about the current pairing object and that is sent by the current pairing second device, wherein the information about the current pairing object is information about the current pairing second device or user information corresponding to the current pairing second device (Margadoudakis: para [0062] while the devices are paired, host device 102 can send notifications of selected events (e.g., receiving a phone call, text message, or email message) to wearable device 100, and wearable device 100 can present corresponding alerts to the user. Wearable device 100 can also provide an input interface via which a user can respond to an alert (e.g., to answer a phone call or reply to a text message)…wearable device 100 can also provide a user interface that allows a user to initiate an action on host device 102, such as placing a phone call, sending a text message, or controlling media playback operations of host device 102).

Regarding claim 31; the combination of Margadoudakis and Dadu discloses the method according to claim 30, wherein the determining, by the first device based on the information about the current pairing object, whether a pairing object of the first device has changed specifically comprises: determining, by the first device, whether the information about the current pairing object is the same as information about an initial pairing object (Margadoudakis: para [0155] while the verified session is in progress, at block 1804, wearable device 100 can periodically determine whether host device 102 is still present. For example, wearable device 100 can listen for a "heartbeat" or other periodic signal indicating the continued presence of host device 102, or wearable device 100 can ping host device 102 and listen for a response); 
and if the information about the current pairing object is the same as the information about the initial pairing object, determining that the pairing object of the first device remains unchanged; or if the information about the current pairing object is different from the information about the initial pairing object, determining that the pairing object of the first device has changed (Margadoudakis: para [0155] communication of information (e.g., an event notification) from host device 102 that is received by wearable device 100 can also serve as confirmation that host device 102 is still present. If contact with host device 102 is lost, then at block 1806, wearable device 100 can end the verified session).

Regarding claim 32; the combination of Margadoudakis and Dadu discloses the method according to claim 31, wherein if the information about the initial pairing object is information about a second device initially paired with the first device, the information about the current pairing object is the information about the current pairing second device; or if the information about the initial pairing object is user information corresponding to a second device initially paired with the first device, the information about the current pairing object is the user information corresponding to the current pairing second device (Margadoudakis: para [0096] an initial pairing between two devices may involve user interaction with one or both devices to confirm that the pairing should be established. Once the initial pairing is established, the two devices can automatically reconnect to each other (without further user intervention) any time they come within communication range and are operating their respective RF transceivers).

Regarding claim 33; Margadoudakis discloses a first device, comprising:
(fig.2, para. [0006] the wearable device can establish communication with the POS terminal, e.g., using a near-field communication ("NFC") transceiver; para [0083] strap sensors 216 can include various electronic, mechanical, electromechanical, optical, or other devices that provide information as to whether wearable device 200 is currently being worn; para. [0114] wearable device 100 can determine whether it is currently paired with a host device 102 that is capable of making phone calls. If not, wearable device 100 can alert the user at block 906. The user can take corrective action, such as getting within range of host device 102, turning host device 102 on, etc.);
an input component, configured to receiving a user operation instruction, wherein the user operation instruction comprises information about an interface operated by a user (para. [0012] the wearable device can, upon request, provide a selected subset of the received user account data to a checkpoint device (which can be any electronic device capable of reading account data provided by the wearable device)…the selection can be based on input from the user; for instance, the user can operate a user interface of the wearable device to select an account); 
a processor, configured to: when determining, based on the information about the interface, that the interface is an access-restricted interface, determine a wearing status and/or a pairing status of the first device [within a verification time window]; determine, based on the wearing status and/or the pairing status within the verification time window and determined by the determining unit, whether the first device is in a secure state (para. [0060] wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn; para. [0225] control 2702 can be unavailable (e.g., the virtual button can be omitted from the interface, or the button can be presented with visual indicia to indicate that it is inactive, such as being "grayed out"); 
and lock the interface when the judging unit determines that the first device is in an insecure state, or respond to the user operation instruction when the judging unit determines that the first device is in the secure state (para. [0060] wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn; para. [0075] control 2702 may be available only when wearable device 100 is in a verified session with host device 102; at other times, control 2702 can be unavailable (e.g., the virtual button can be omitted from the interface, or the button can be presented with visual indicia to indicate that it is inactive, such as being "grayed out");
wherein the verification time window is duration between a moment at which the user operation instruction is received and a latest moment at which it is determined that the first device is in the secure state, or duration between a moment at which the user operation instruction is received and a moment at which a security verification function of the first device is enabled for the first time (para [0222] a verified session can be established, e.g., in the manner described above (a user unlocking host device 102 while wearing wearable device 100 in close proximity to host device 102)…a user to establish a verified session on demand, e.g., by operating a user interface control on host device 102 or wearable device 100 to initiate establishment of a verified session. In some instances, the on-demand process can include user confirmation; for example, host device 102 can prompt the user to enter a passcode or other sign-in credential to establish the verified session without actually entering a locked state).

within a verification time window (Dadu: para. [0039] the wear status indicator module determines whether the device is being worn 440. If so, then the user is authenticated 450. If not, then the timer is started 460 to provide a limited time for the wear status indicator to determine that the device is being worn 470, such as … the wear status indicator determines that the device is being worn prior to the expiration of the timer, then the user is authenticated 450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Margadoudakis to provide within the verification time window, as taught by Dadu. The motivation would be to enable authentication of the user when the wear status indicator indicates that the wearable electronic device is being worn within a predetermined time period to prevent unauthorized access to personal electronic device functions by denying authorization when the wearable electronic device is not worn. 

Regarding claims 34-40; claims 34-40 are directed to a first device which has similar scope as claims 26-32, respectively. Therefore, claims 34-40 remain un-patentable for the same reasons.

Regarding claim 41; claim 41 is directed to a computer program product which has similar scope as claim 33. Therefore, claim 41 remains un-patentable for the same reasons.



Examiner’s remarks 
Applicant is encouraged to contact the examiner to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Publication No. 2017/0150305 to Chaudhri discloses wearable device that has a near-field communication NFC) interface can detect that an NFC terminal is in proximity to the wearable device and transmit an NFC signal representing at least a portion of the information content to the NFC terminal and the wearable device can generate a user alert indicating that the information content has been received. If the wearable device receives user input responsive to the user alert, the device can selectively present information content based on the user input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VU V TRAN/Examiner, Art Unit 2491